       Case 1:20-cv-00113-RDA-TCB Document 1-2 Filed 02/03/20 Page 1 of 1 PageID# 10

                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF VIRIGINIA
                                                   ZrLGyAr^&g(A- DIVISION




                                              lyN.

                                   Plaintiff(s),

                   V.

                                                                      Civil Action Number:
 A- &(A>e7c>(Ni    - aC -

                                   Defendant(s).


                                LOCAL RULE 83.1(M)CERTIFICATION


I declare under penalty of perjury that:

No attorney has prepared,or assisted in the preparation pf                    EM€-r6KMi» \/S.       lc.\xi t>ro   Ai,
                                                                            (Title of Document)

              fA         CW U AX
Nameof/^yg Se Party (Print or Type)


            ofPro Se Party

Executed on: Ox/ oz/?-o                 (Date)
                                                             OR



The following attorney(s) prepared or assisted me in preparation of
                                                                              (Title of Document)

(Name of Attorney)


(Address of Attorney)


(Telephone Number of Attomey)
Prepared, or assisted in the preparation of, this document


(Name ofPro Se Party (Print or Type)


Signature ofPro Se Party

Executed on:                            (Date)
